Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 4, 2021, December 9, 2021 and March 28, 2022 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 through 5, 8, 9, 10, 14 through 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Abovitz (2025/0016777).

With regard to claims 1 and 16, Abovitz discloses a display system (Figure 15, #14) comprising: 
	a head-mountable display ([0236] “… one embodiment of the head-worn AR system has a suitable user display device (14) as shown in FIG. 15”) configured to display a virtual object on one or more depth planes (Figure 5C, #s 13 and 23 and [0145] “FIG. 5C illustrates a first set of four beams 18, 19, 20, 21 extending geometrically to a focus point 13 … FIG. 5C illustrates a second set of four beams 24, 25, 26, 27 extending geometrically to a focus point 23 …”), the display comprising: 
		a first variable focus lens element ([0156] “… each DOE 2 can have a respective phase map such that each DOE 2, when switched ON, directs light to a different position in X, Y, or Z. The DOEs 2 may, for example, vary from one another in … their radially symmetric diffractive lens aspect” wherein the office considers Abovitz’s DOEs which direct light to different position and which vary radially symmetric diffractive lens aspects, as corresponding with the claimed first variable focus lens element); 
		a second variable focus lens element ([0156] “… each DOE 2 can have a respective phase map such that each DOE 2, when switched ON, directs light to a different position in X, Y, or Z. The DOEs 2 may, for example, vary from one another in … their radially symmetric diffractive lens aspect” wherein the office considers Abovitz’s DOEs which direct light to different position and which vary radially symmetric diffractive lens aspects, as corresponding with the claimed second variable focus lens element); 
		one or more waveguides (Figure 7, 2b and 2c) between the first variable focus lens element and the second variable focus lens element (Figure 7, 2a and 2d and, wherein the one or more waveguides are configured to: 
			output light for forming the virtual object ([0182] “… the phase profile or map of each DOE 2 in at least the large or primary planar waveguide 1 is or reflects a summation of a linear diffraction grating and a radially symmetric diffractive lens, and has a low (less than 50%) diffraction efficiency. Such is illustrated in FIGS. 3A-3C. In particular, the hologram phase function comprises a linear function substantially responsible for coupling the light out of the waveguide, and a lens function substantially responsible for creating a virtual image”), and 
			transmit light from a surrounding environment through the one or more waveguides ([0162] “… another one of the planar waveguide apparatus 802d produces a convex wavefront (illustrated by arc 808 about rays 810, only one instance of each called out for sake of drawing clarity) at a defined focal distance less than infinite (e.g., 1 meter)” and [0163] “As illustrated in FIG. 9, the planar waveguide apparati 802a-802d may laterally shift the appearance and/or optical viewing distances--i.e., different focus distances of a virtual object 900a-900c with respect to an exit pupil 902”); and 
	an eye tracking system (Figure 15, #24 and [0241] “… the mini cameras (24) may be utilized for eye tracking …”), 
	wherein the display system is configured to: 
		determine eye parameters indicative of a vergence of a viewer’s eyes ([0241] “… software may be configured to pick up not only vergence geometry but also focus location cues to serve as user inputs”); and			
		cause the second variable focus lens element to modify a wavefront divergence of the light outputted from the one or more waveguides to display the virtual object on a depth plane (Figure 5C wherein the source of light beams 18, 19, 20, 21, 24, 25, 26 and 27 is a projection from waveguide 1), wherein an amount of the modification of the wavefront divergence is based on the eye parameters indicative of the vergence and on an amount to correct a refractive error of a first eye of the viewer ([0145] “FIG. 5C illustrates a second set of four beams 24, 25, 26, 27 extending geometrically to a focus point 23, and each beam 24, 25, 26, 27 is advantageously imparted with a convex wavefront profile with a center of radius at focus point 23 to produce another portion of the image or virtual object 22 at a respective focal plane” and [0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances”).

With regard to claim 2, Abovitz discloses the system is further configured to project another virtual object to the viewer via the one or more waveguides ([0157] “By rendering different objects … to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances”), wherein the another virtual object is disposed on a different depth plane than the virtual object ([0157] “For example, a first DOE 2 in the set, when switched ON, may produce an image at an optical viewing distance of 1 meter (e.g., focal point 23 in FIG. 5C) for a viewer looking into the primary or emission face 112a of the planar waveguide 1”), and wherein the amount of modification of wavefront divergence is based on the depth plane of the virtual object when the determined depth of the vergence of the viewer’s eyes corresponds to the depth plane of the virtual object ([0157] “A second DOE 2 in the set, when switched ON, may produce an image at an optical viewing distance of 1.25 meters (e.g., focal point 13 in FIG. 5C) for a viewer looking into the primary or emission face 112a of the planar waveguide 1”) and the amount of modification of the wavefront divergence is based on the depth plane of the another virtual object when the determined depth of the vergence of the viewer’s eyes corresponds to the depth plane of the another virtual object, wherein the amounts of modification for the virtual object and for the other virtual object are different ([0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances”).

With regard to claim 3, Abovitz discloses the display system is configured to cause the first variable focus lens element to modify a wavefront divergence of incoming light from the surrounding environment ([0157] “By rendering different objects … to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances”),
	wherein an amount of the modification of the wavefront divergence modified by the first variable focus lens element is based on the determined eye parameters indicative of the vergence of the viewer’s eyes and on an amount to correct the refractive error of the viewer’s first eye ([0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances”).

With regard to claim 4, Abovitz discloses the display system is configured to adjust the amount of corrected refractive error of the first variable focus lens element in response to the amount of corrected refractive error of the second variable focus lens element ([0237] “The depicted embodiment also comprises two miniature infrared cameras (24) paired with infrared light sources (26, such as light emitting diodes "LED"s), which are configured to be able to track the eyes (20) of the user to support rendering and user input” and [0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances” wherein the office considers Abovitz’s optical viewing distances as corresponding with the claimed vergence depth of the viewer’s eyes and Abovitz’s rendering support as corresponding with the claimed varying of the amount of corrected refractive error).

With regard to claim 5, Abovitz discloses the one or more waveguides are configured to output light with a divergent wavefront to the viewer to display the virtual object (Figure 5C #’s 23 and 13 wherein the office finds location #23 is located in a corresponding depth plane of 1 meter).

With regard to claims 8 and 17, Abovitz discloses a third variable focus element; a fourth variable focus element (Figure 8, #802); and one or more second waveguides between the third variable focus lens element and the fourth variable focus lens element (Figure 8, #802), wherein the one or more second waveguides are configured to: output light for forming the virtual object in a second eye of the viewer ([0182] “… the phase profile or map of each DOE 2 in at least the large or primary planar waveguide 1 is or reflects a summation of a linear diffraction grating and a radially symmetric diffractive lens, and has a low (less than 50%) diffraction efficiency. Such is illustrated in FIGS. 3A-3C. In particular, the hologram phase function comprises a linear function substantially responsible for coupling the light out of the waveguide, and a lens function substantially responsible for creating a virtual image”), and transmit light from the surrounding environment through the one or more second waveguides ([0162] “… another one of the planar waveguide apparatus 802d produces a convex wavefront (illustrated by arc 808 about rays 810, only one instance of each called out for sake of drawing clarity) at a defined focal distance less than infinite (e.g., 1 meter)” and [0163] “As illustrated in FIG. 9, the planar waveguide apparati 802a-802d may laterally shift the appearance and/or optical viewing distances--i.e., different focus distances of a virtual object 900a-900c with respect to an exit pupil 902”).

With regard to claim 9, Abovitz discloses the display system is configured to cause the fourth variable focus lens element to modify a wavefront divergence of the outputted light for forming the virtual object on a depth plane ([0182] “… the phase profile or map of each DOE 2 in at least the large or primary planar waveguide 1 is or reflects a summation of a linear diffraction grating and a radially symmetric diffractive lens, and has a low (less than 50%) diffraction efficiency. Such is illustrated in FIGS. 3A-3C. In particular, the hologram phase function comprises a linear function substantially responsible for coupling the light out of the waveguide, and a lens function substantially responsible for creating a virtual image”),
		wherein an amount of the modification of the wavefront divergence is based on the eye parameters and on an amount to correct a refractive error of the second eye of the viewer ([0241] “… software may be configured to pick up not only vergence geometry but also focus location cues to serve as user inputs”).

With regard to claim 10, Abovitz discloses the display system is configured to cause the third variable focus lens element to modify a wavefront divergence of incoming light from the surrounding environment ([0182] “… the phase profile or map of each DOE 2 in at least the large or primary planar waveguide 1 is or reflects a summation of a linear diffraction grating and a radially symmetric diffractive lens, and has a low (less than 50%) diffraction efficiency. Such is illustrated in FIGS. 3A-3C. In particular, the hologram phase function comprises a linear function substantially responsible for coupling the light out of the waveguide, and a lens function substantially responsible for creating a virtual image”), wherein an amount of the modification of the wavefront divergence of incoming light is based on the determined eye parameters indicative of the vergence of the viewer’s eyes and on an amount to correct the refractive error of the viewer’s second eye ([0241] “… software may be configured to pick up not only vergence geometry but also focus location cues to serve as user inputs”).

With regard to claim 14, Abovitz discloses one or both of the first and second variable focus lens elements comprises a layer of liquid crystal sandwiched between two substrates ([0694] “Any of the devices/servers in the above-described systems may include a bus or other communication mechanism for communicating information, which interconnects subsystems and devices, such as processor, system memory (e.g., RAM), static storage device (e.g., ROM), disk drive (e.g., magnetic or optical), communication interface (e.g., modem or Ethernet card), display (e.g., CRT or LCD)”).

With regard to claim 15, Abovitz discloses an electronic hardware control system configured to vary the refractive index of the first and/or second variable focus lens element by application of an electrical current or voltage ([0027] “FIG. 1 is a schematic diagram showing an optical system including a waveguide apparatus, a subsystem to couple light to or from the waveguide apparatus, and a control subsystem, according to one illustrated embodiment”).

With regard to claim 18, Abovitz discloses determining eye parameters indicative of a vergence of the viewer’s eyes comprises tracking the first and second eyes of the viewer using one or more cameras (Figure 15, #24 and [0241] “… the mini cameras (24) may be utilized for eye tracking …”).

With regard to claim 20, Abovitz discloses the one or more waveguides each comprises diffractive optical elements configured to output divergent light from the waveguides ([0012] “If that light encounters one or more diffraction optical elements (DOE) in or adjacent to the planar waveguide, the characteristics of that light (e.g., angle of incidence, wavefront shape, wavelength, etc.) can be altered such that a portion of the light escapes TIR and emerges from one or more faces of the waveguide”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz.

With regard to claim 6, the office finds no specific disclosure in Abovitz wherein the one or more waveguides comprises a plurality of waveguides each having a fixed optical power.  Since courts have found choosing from a finite number of identified, predicable solutions with a reasonable expectation of success would be obvious to try (Obvious to Try MPEP §2144(E)), and since the office finds including each of the one or more waveguides being a fixed optical power is choosing from the finite number of waveguide optical powers of fixed or variable optical powers, the office therefore finds it would have been obvious to one or ordinary skill in the art prior to the effective filing date to include each of the one or more waveguides having a fixed optical power.

With regard to claim 7, Abovitz discloses at least some of the waveguides have different optical powers than others of the waveguides ([0109] “… at least some of the devices and/or systems described herein enable … (3) a waveguide-based display that produces image layers stacked at multiple viewing distances to represent volumetric 3D object” wherein the office considers Abovitz’s multiple view distances as corresponding to the claimed different optical powers).

With regard to claim 19, the office finds no specific disclosure in Abovitz wherein the optical power of the first variable focus lens element is varied simultaneously with the optical power of the second variable focus lens element.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds simultaneously varying the optical power of the first variable focus lens with the optical power of the second variable focus lens is a choice of one of a finite number of solutions, wherein that finite number of solutions include simultaneously varying and non-simultaneously varying optical power, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include simultaneously varying the optical power of the first variable focus lens element with the optical power of the second variable focus lens element.  


Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz in view of Saarikko (2015/0185475).

With regard to claim 11, the office finds no specific disclosure in Abovitz wherein the amount to correct refractive error is adjusted in accordance with a prescription for correcting the vision of the viewer’s first eye at two or more distances.  Saarikko discloses the amount to correct refractive error is adjusted in accordance with a prescription for correcting the vision of the viewer’s first eye at two or more distances ([0059] “… the planar waveguide 412 may be positioned next to or between see-through lenses (e.g., 116 and/or 118), which may be standard lenses used in eye glasses and can be made to any prescription (including no prescription)”).
		The office finds combining Abovitz and Saarikko would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Abovitz discloses a display system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Saarikko also discloses a display system, a "comparable" device, which has been improved by adjusting the amount to correct refractive error in accordance with a prescription for correcting the vision of the viewer’s first eye at two or more distances.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Saarikko's known technique of adjusting the amount to correct refractive error in accordance with a prescription for correcting the vision of the viewer’s first eye at two or more distances in the same way in Abovitz.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Abovitz and Saarikko, the combination would, therefore, yield predictable results.

With regard to claim 12, the office finds no specific disclosure in Abovitz wherein the display system has three or more preset prescriptions for refractive errors for each of the first and second variable focus lens elements.  Saarikko discloses the display system has three or more preset prescriptions for refractive errors for each of the first and second variable focus lens elements ([0059] “… the planar waveguide 412 may be positioned next to or between see-through lenses (e.g., 116 and/or 118), which may be standard lenses used in eye glasses and can be made to any prescription (including no prescription)” wherein the office considers Saarikko’s made to any prescription corresponds with the claimed three or more preset prescriptions).
	The office finds combining Abovitz and Saarikko would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Abovitz discloses a display system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Saarikko also discloses a display system, a "comparable" device, which has been improved by including three or more preset prescriptions for refractive errors for each of the first and second variable focus lens elements.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Saarikko's known technique of including three or more preset prescriptions for refractive errors for each of the first and second variable focus lens elements in the same way in Abovitz.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Abovitz and Saarikko, the combination would, therefore, yield predictable results.

With regard to claim 13, the office finds no specific disclosure in Abovitz wherein a number of available refractive error prescriptions is equal to at least a total number of depth planes for the display.  Saarikko discloses a number of available refractive error prescriptions is equal to at least a total number of depth planes for the display ([0059] “… the planar waveguide 412 may be positioned next to or between see-through lenses (e.g., 116 and/or 118), which may be standard lenses used in eye glasses and can be made to any prescription (including no prescription)”).
	The office finds combining Abovitz and Saarikko would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Abovitz discloses a display system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Saarikko also discloses a display system, a "comparable" device, which has been improved by including a number of available refractive error prescriptions being equal to at least a total number of depth planes for the display.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Saarikko's known technique of including a number of available refractive error prescriptions being equal to at least a total number of depth planes for the display in the same way in Abovitz.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Abovitz and Saarikko, the combination would, therefore, yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622